             Case 2:20-mc-02079-CLM Document 1 Filed 12/28/20 Page 1 of 6                                    FILED
                                                                                                    2020 Dec-28 PM 04:25
                                                                                                    U.S. DISTRICT COURT
                                                                                                        N.D. OF ALABAMA


                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                           BIRMINGHAM DIVISION
                                                                              Zuln�o   occ
                                                                                        •L .,. 0
                                                                                            i.. 0




                                                  §
RANDY DEWAYNE PITTMAN;

       Plaintiff(s) / Petitioner(s),
                                                             Cause Action Number:
 "·
UNITED STATES DEPARTMENT OF
JUSTICE; FEDERAL BUREAU OF
                                                  §           2:20-mc-2079-CLM

                                                             Birmingham Case Number


                                                  §
PRISONS;

       Defendant(s) / R espondent(s).


               EMERGENCY MO TION TO EXPUNGE INCIDENT REPORT

         COMES NOW, your Plaintiff, RANDY DEWAYNE PITTMAN and represents unto
this Honorable Court as follows, to-wit:
      01. That this Honorable Court has jurisdiction as the Plaintiff, RANDY DEWAYNE
         PITTMAN (hereafter "Mr. Pittman"), is a resident of the State of Alabama, has been a
          resident of the State of Alabama and has no intentions of leaving the State of Alabama in
          the future.
      02. That this Honorable Court has jurisdiction as the Defendant(s), UNITED STATES
         DEPARTMENT OF JUSTICE (hereafter "DOJ"), and the FEDERAL BURE AU OF
         PRISONS (hereafter "BOP"), are both federal agencies and this cause has been ongoing
          since on or about December 03, 2020.
      03. That this entire case revolves around Re: Incident Report Number: 3198778- Regional
          Appeal Number: 970520-Rl (Southeast Region- Federal Bureau of Prisons).
      04. That Mr. Pittman was housed at the Federal Correctional Complex (hereafter "FCC") in
         Coleman, Florida, while incarcerated in the BOP.
      05. That there is a total of five (5) prisons at the FCC.
      06. That on or about November O 1, 2018 Mr. Pittman was transferred from a high security
          prison to a medium security prison at the FCC.
      07. That upon arrival, Mr. Pittman was immediately assigned to a two- (2) man cell.
Case 2:20-mc-02079-CLM Document 1 Filed 12/28/20 Page 2 of 6
Case 2:20-mc-02079-CLM Document 1 Filed 12/28/20 Page 3 of 6
Case 2:20-mc-02079-CLM Document 1 Filed 12/28/20 Page 4 of 6
Case 2:20-mc-02079-CLM Document 1 Filed 12/28/20 Page 5 of 6
Case 2:20-mc-02079-CLM Document 1 Filed 12/28/20 Page 6 of 6
